UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4327


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTWAIN LAMAR DENNIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00226-FL-1)


Submitted:   October 23, 2012             Decided:   December 3, 2012


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antwain        Lamar       Dennis             pled     guilty        to        unlawful

possession of a firearm by a felon in violation of 18 U.S.C.

§ 922(g)(1) (2006) and was sentenced to eighty-four months of

imprisonment.        On appeal, Dennis alleges that the district court

erred when it imposed an upward departure sentence.                                         For the

reasons that follow, we affirm.

             As    clearly     discussed             by    the     district      court       at   the

sentencing hearing, it departed upward by three levels under

U.S.   Sentencing        Guidelines         Manual           (“USSG”)       §     5K2.6,       p.s.,

because Dennis used the gun at issue to threaten his girlfriend

and discharged the gun in a residence where other women and

children     were    present.           These        facts        were    extant       in   Dennis’

presentence        report;    the       court        found,        however,       that       Dennis’

statements to police, that he found the gun in the backyard and

that the gun accidently discharged after he fell over a couch,

were simply incredible.                 See United States v. Terry, 916 F.2d

157, 162 (4th Cir. 1990) (“The burden is on the defendant to

show   the     inaccuracy          or     unreliability              of     the     presentence

report.”).          We   conclude         that       the     district       court’s         factual

findings regarding           his    use    of        the    gun     were   not     procedurally

erroneous.        Gall v. United States, 552 U.S. 38, 49-51 (2007).

Moreover,     in    light     of    these        factual          findings,       the       district

court's upward departure was reasonable under USSG § 5K2.6, p.s.

                                                 2
          Accordingly,   we   affirm.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  3